 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YASIR MEHMOOD,                                     No. 2:18-cv-0136 CKD P
12                        Plaintiff,
13             v.                                        ORDER
14    UNITED STATES OF AMERICA, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 34) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file an amended

21   complaint. Failure to file an amended complaint within 30 days will result in dismissal.

22   Dated: January 3, 2019
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27   1/kly
     mehm0136.36(2)
28
